 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.1 Page 1 of 10




 1   KAZEROUNI LAW GROUP, APC
     Yana A. Hart (SBN: 306499)
 2   yana@kazlg.com
     2221 Camino Del Rio South, Suite 101
 3   San Diego, California 92108
     Telephone: (619) 233-7770
 4   Facsimile: (800) 520-5523
 5   Attorney for Plaintiff
     ANTHONY SIMPSON
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY SIMPSON,                       Case No. '20CV2241 W   BGS
12                    Plaintiff,            COMPLAINT FOR VIOLATIONS
                                            OF:
13              v.
                                               1. THE FAIR DEBT
14   JEFFERSON CAPITAL SYSTEMS,                   COLLECTION PRACTICES
     LLC,                                         ACT, U.S.C. § 1692 ET SEQ;
15                                                AND
                      Defendant.               2. THE ROSENTHAL FAIR
16                                                DEBT COLLECTION
                                                  PRACTICES ACT, CAL CIV.
17                                                CODE §§ 1788 ET SEQ.
18
19
20
21
22
23
24
25
26
27
28
                                          -1 -
                                       COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.2 Page 2 of 10




 1                                     INTRODUCTION
 2         1.     The United States Congress has found abundant evidence of the use of
 3   abusive, deceptive, and unfair debt collection practices by many debt collectors, and
 4   has determined that abusive debt collection practices contribute to personal
 5   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual
 6   privacy. Congress wrote the Fair Debt Collection Practices Act (“FDCPA”) to
 7   eliminate abusive debt collection practices by debt collectors, to ensure that those debt
 8   collectors who refrain from using abusive debt collection practices are not
 9   competitively disadvantaged, and to promote consistent state action to protect
10   consumers against debt collection abuses.
11         2.     The California legislature has similarly found that the banking, credit
12   system, and grantors of credit to consumers are dependent upon the collection of just
13   and owing debts. It has therefore also determined that unfair or deceptive collection
14   practices undermine the public confidence that is essential to the continued
15   functioning of the banking, credit system, and to the sound extension of credit to
16   consumers. The Legislature has further determined that there is a need to ensure that
17   debt collectors exercise this responsibility with fairness, honesty and due regard for
18   the debtors’ rights and that debt collectors must be prohibited from engaging in unfair
19   or deceptive acts or practices.
20         3.     Anthony Simpson (“Plaintiff”), through his attorneys, brings this action
21   to challenge the conduct of Jefferson Capital Systems, LLC (“JCS” or “Defendant”)
22   for violations of: (1) the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.;
23   and (2) California’s Rosenthal Fair Debt Collection Practices Act (“Rosenthal” or
24   “Rosenthal Act”), Cal. Civ. Code §1788 et seq.
25         4.     Plaintiff makes these allegations on information and belief, with the
26   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
27   Plaintiff alleges on personal knowledge.
28
                                               -2 -
                                            COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.3 Page 3 of 10




 1         5.      While many violations are described below with specificity, this
 2   Complaint alleges violations of each statute cited in its entirety.
 3         6.      Unless otherwise stated, all conduct engaged in by Defendant took place
 4   in California.
 5         7.      All violations by Defendant were knowing, willful, and intentional, and
 6   Defendant did not maintain procedures reasonably adapted to avoid these violations.
 7         8.      All violations alleged regarding the FDCPA are material violations of the
 8   FDCPA, as these violations would limit the ability of a hypothetical least sophisticated
 9   debtor to make an intelligent choice as to the alleged debt and actions that should be
10   taken to resolve the alleged debt.
11         9.      Unless otherwise indicated, the use of Defendant’s name in this
12   Complaint includes all agents, employees, officers, members, directors, heirs,
13   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
14   insurers of the Defendant.
15                              JURISDICTION AND VENUE
16         10.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §
17   1331, because this case arises from a violation of federal law, the FDCPA.
18         11.     Pursuant to 28 U.S.C. § 1367, this Court also has supplemental
19   jurisdiction to adjudicate the alleged violations of the Rosenthal Act.
20         12.     This Court has personal jurisdiction because Defendant regularly
21   collects debts in California on behalf of its creditor clients. Furthermore, as illustrated
22   below, Defendant directed its unlawful collection practices at Plaintiff in San Diego,
23   California.
24         13.     Venue is proper in the United States Court for the Southern District of
25   California pursuant to 15 U.S.C. § 1391(b) and (c) because Defendant is deemed to
26   reside in any judicial district in which it is subject to the court’s personal jurisdiction,
27   and because Defendant provides and markets its services within this district thereby
28   establishing sufficient contacts to subject it to personal jurisdiction. Moreover,
                                                -3 -
                                             COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.4 Page 4 of 10




 1   Defendant’s conduct against Plaintiff occurred within the State of California.
 2                               PARTIES AND DEFINITIONS
 3            14.    Plaintiff is a natural person who resides in the City of San Diego, State
 4   of California, from whom a debt collector sought to collect an alleged consumer debt,
 5   which was alleged to be due and owing from Plaintiff. Additionally, Plaintiff is a
 6   “debtor,” as that term is defined by California Civil Code § 1788.2(h) and a
 7   “consumer,” as that term is defined by Cal. Civ. Code § 1785.3(b) and 15 U.S.C. §
 8   1692a(3).
 9            15.    Defendant is a limited liability company registered under the laws of the
10   State of Georgia, which conducts business in California.
11            16.    Defendant is a self-described “debt buyer and debt collector”1 which
12   regularly collects or attempts to collect, directly or indirectly, debts owed or due or
13   asserted to be owed or due, as illustrated below. In doing so, Defendant uses
14   instrumentalities of interstate commerce and the mail for the principal purpose of
15   collecting debts. Therefore, Defendant is a “debt collector,” as that term is defined
16   by 15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c).
17            17.    This matter involves a “consumer credit transaction,” i.e., a transaction
18   between Plaintiff and Defendant (or the original creditor), in which property or money
19   was acquired on credit primarily for personal, family, or household purposes. See
20   Cal. Civ. Code §§ 1788.2(e), 1788.2(f), and 15 U.S.C. § 1692a(5).
21            18.    This case involves money, property or their equivalent, due or owing or
22   alleged to be due or owing from a natural person by reason of a consumer credit
23   transaction. As such, this action arises out of a “consumer debt” and “consumer
24   credit” as those terms are defined by California Civil Code § 1788.2(f) and 15 U.S.C.
25   § 1692a(5).
26   ///
27   ///
28   1
         https://www.myjcap.com/question/list. (Last accessed Nov. 5, 2020).
                                                 -4 -
                                              COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.5 Page 5 of 10




 1                              FACTUAL ALLEGATIONS
 2           19.   Sometime before July 2020, Plaintiff allegedly incurred certain financial
 3   obligations to a creditor (the “Debt”).
 4           20.   These alleged financial obligations were money, property, or their
 5   equivalent, for personal, family and/or household purposes, which are due or owing,
 6   or alleged to be due or owing, from a natural person to another person and were
 7   therefore “debt[s]” as that term is defined by 15 U.S.C. § 1692a(5).
 8           21.   Sometime prior to July 2020, the Debt was assigned, placed, or otherwise
 9   transferred to Defendant for collection purposes.
10           22.   Prior to July 2020 Defendant began to contact Plaintiff regarding the
11   Debt.
12           23.   Defendant contacted Plaintiff numerous times by e-mail, indicating that
13   Defendant was a creditor of Plaintiff’s.
14           24.   Plaintiff was surprised at Defendant’s conduct because he had never
15   received any bill or notice of any specific alleged debt from Defendant.
16           25.   Within the emails sent by Defendant, there existed a hyperlink with the
17   label “view notice,” through which Defendant represented that Plaintiff could access
18   the online account related to the Debt if Plaintiff clicked on the link and entered his
19   email address and social security number into the appropriate fields within
20   Defendant’s website.
21           26.   Plaintiff clicked on the hyperlink within Defendant’s email and entered
22   his email address and social security number in the appropriate fields.
23           27.   Plaintiff discovered he could not access his account with Defendant
24   through the manner indicated by Defendant.
25           28.   Frustrated, Plaintiff called Defendant’s phone number indicated in the
26   email in order to ask a representative of Defendant’s how he could access his account.
27
28
                                              -5 -
                                           COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.6 Page 6 of 10




 1            29.   A representative of Defendant’s informed Plaintiff that he could access
 2   his account if he sent an e-mail to the address: resolution@jcap.com and referenced
 3   account number 3468XXXXXX.
 4            30.   On July 15, 2020, Plaintiff sent an email to resolution@jcap.com with
 5   the subject line Re: account number 3468XXXXXX, requesting “verification of the
 6   debt, including the age of the debt, an itemized statement of what was owed, the name
 7   and address of the original creditor, and evidence that I am legally responsible for the
 8   debt.”
 9            31.   Plaintiff received no direct response to his request to validate the Debt
10   from Defendant.
11            32.   However, Defendant continued to hound Plaintiff regarding the Debt.
12            33.   On July 25, 2020, Plaintiff received an incoming telephone call from the
13   phone number (844) 890-9215.
14            34.   Upon information and belief, the telephone number (844) 890-9215
15   belongs to Defendant.
16            35.   Upon information and belief, the July 25, 2020 telephone call was placed
17   by the Defendant in an attempt to collect upon the Debt.
18            36.   Further, on July 29, 2020, Defendant sent Plaintiff a letter attempting to
19   collect upon the alleged Debt owed by Plaintiff.
20            37.   The July 29, 2020 letter sent by Defendant contained the amount of the
21   alleged debt, the name of the original creditor, and a notice that if the Plaintiff disputed
22   the debt was owed within 30 days, Defendant would obtain verification of the debt,
23   or proof of a judgment against Plaintiff.
24            38.   Plaintiff was confused and annoyed, as he had requested verification of
25   the alleged debt on July 15, 2020 by sending an email dispute to Defendant.
26            39.   Defendant continued to attempt to collect Plaintiff’s alleged debt, despite
27   not having verified Plaintiff’s alleged debt.
28
                                                -6 -
                                             COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.7 Page 7 of 10




 1         40.    On October 9, 2020, Plaintiff received a call from the telephone number
 2   (866) 677-2706.
 3         41.    Upon information and belief, the telephone number (866) 677-2706
 4   belongs to Defendant.
 5         42.    Upon information and belief, the October 9, 2020 telephone call was
 6   placed by Defendant in order to collect upon the Debt.
 7         43.    To date, Defendant has not provided Plaintiff with proof that he is legally
 8   responsible for the amount allegedly owed.
 9         44.    A debt collector who fails to provide a consumer with notice of an
10   alleged debt, pursuant to 15 U.S.C. § 1692g, violates the FDCPA.
11         45.    More specifically, 15 U.S.C. § 1692g provides:
12                Within five days after the initial communication with a
                  consumer in connection with the collection of any debt, a
13                debt collector shall, unless the following information is
                  contained in the initial communication or the consumer has
14                paid the debt, send the consumer a written notice
                  containing: (1) the amount of the debt; (2) the name of the
15                creditor to whom the debt is owed; (3) a statement that
                  unless the consumer, within thirty days after receipt of the
16                notice, disputes the validity of the debt, or any portion
                  thereof, the debt will be assumed to be valid by the debt
17                collector; (4) a statement that if the consumer notifies the
                  debt collector in writing within the thirty-day period that the
18                debt, or any portion thereof, is disputed, the debt collector
                  will obtain verification of the debt or a copy of a judgement
19                against the consumer and a copy of such verification or
                  judgement will be mailed to the consumer by the debt
20                collector; and (5) a statement that, upon the consumer’s
                  written request within the thirty-day period, the debt
21                collector will provide the consumer with the name and
                  address of the original creditor, if different from the current
22                creditor.
23         46.    Defendant attempted to collect upon a debt allegedly owed by Plaintiff
24   to Defendant for several months prior to sending a formal notice which complied with
25   15 U.S.C. § 1692g.
26         47.    In fact, Defendant sent a notice compliant with 15 U.S.C. § 1692g only
27   after Plaintiff requested verification of the Debt.
28
                                               -7 -
                                            COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.8 Page 8 of 10




 1             48.   Moreover, Defendant still has not provided Plaintiff with verification
 2   that Plaintiff is legally responsible for the debt, as Plaintiff requested on July 15, 2020.
 3             49.   The least sophisticated consumer would certainly believe that Defendant
 4   would not stop its debt collection efforts until Plaintiff paid the alleged debt, which
 5   Plaintiff had no official validation that he owes the debt.
 6             50.   By not providing proof that Plaintiff owed the debt and by providing a
 7   late notice of the alleged debt, Defendant has violated 15 U.S.C. § 1692g.
 8                                   Cal. Civ. Code §§ 1788.17
 9             51.   As stated above, the Rosenthal incorporates the above FDCPA
10   provisions through Cal. Civ. Code § 1788.17. Thus, in violation the above provisions
11   of the FDCPA, Defendant violated Cal. Civ. Code § 1788.17
12             52.   By not providing Plaintiff proper notice Defendant has also violated Cal.
13   Civ. Code § 1788 et seq.
14                                     CAUSES OF ACTION
15                                            COUNT I
16      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
17                                      15 U.S.C. § 1692 et al.
18             53.   Plaintiff repeats, re-alleges, and incorporates by reference, all allegations
19   of this Complaint as though fully stated herein.
20             54.   The FDCPA prohibits debt collectors from collecting debt without
21   providing proper notice to the consumer. 15 U.S.C. § 1692g.
22             55.   By not providing Plaintiff with proper notice of the alleged debt,
23   Defendant has violated 15 U.S.C. § 1692g.
24             56.   The foregoing acts and omissions constitute violations of the FDCPA,
25   including but not limited the above-cited provisions of the FDCPA, 15 U.S.C. § 1692
26   et seq.
27             57.   As a result of each and every violation of the FDCPA, Plaintiff is entitled
28   to any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in the
                                                  -8 -
                                               COMPLAINT
 Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.9 Page 9 of 10




 1   amount up to $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable
 2   attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
 3                                         COUNT II
 4   VIOLATIONS OF ROSENTHAL FAIR DEBT COLLECTION PRACTICES
 5                                            ACT,
 6                           CAL. CIV. CODE §§ 1788-1788.32
 7         58.    Plaintiff repeats, re-alleges, and incorporates by reference, all allegations
 8   of this Complaint as though fully stated herein.
 9         59.    The Rosenthal Act incorporates specific provisions of its federal
10   counterpart, the FDCPA, through Cal. Civ. Code § 1788.17.
11         60.    As alleged throughout this Complaint, Defendant did not provide
12   Plaintiff with proper notice regarding the alleged debt, in violation of the FDCPA,
13   incorporated by Cal. Civ. Code § 1788.17. Therefore, Defendant has also violated
14   the Rosenthal Act.
15         61.    As a result of Defendant’s violation of the Rosenthal Act, Plaintiff is
16   entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
17   damages in the amount up to $1,000 pursuant to Cal. Civ. Code § 1788.30(b); and
18   reasonable attorneys’ fees and costs pursuant to Cal. Civ. Code § 1788.30(c) from
19   Defendant.
20                                  PRAYER FOR RELIEF
21         WHEREFORE, Plaintiff respectfully requests that judgment be entered against
22   Defendant, and Plaintiff be awarded damages from Defendant, as follows:
23                                         COUNT I
24      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
25                                  15 U.S.C. § 1692 et seq.
26               An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
27               An award of statutory damages of $1,000 pursuant to 15 U.S.C. §
28                1692k(a)(2)(A);
                                               -9 -
                                            COMPLAINT
Case 3:20-cv-02241-W-BGS Document 1 Filed 11/17/20 PageID.10 Page 10 of 10




 1               An award of costs of litigation and reasonable attorneys’ fees, pursuant
 2                to 15 U.S.C. § 1692k(a)(3); and
 3               Any other relief this Court should deem just and proper.
 4                                          COUNT II
 5        VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
 6                                    PRACTICES ACT,
 7                             CAL. CIV. CODE §§ 1788 et seq.
 8               Actual damages pursuant to California Civil Code § 1788.30(a);
 9               Statutory damages of $1,000 pursuant to Cal. Civ. Code § 1788.30(b).
10               An award of costs of litigation and reasonable attorneys’ fees, pursuant
11                to Cal. Civ. Code § 1788.30(c); and
12               Any and all further relief deemed just and proper.
13                                     TRIAL BY JURY
14         62.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff is entitled to, and demands, a trial by jury.
16
17
18   Dated: November 17, 2020
19                                     KAZEROUNI LAW GROUP, APC
20
21                                     By                    s/ Yana A. Hart
22                                                          YANA A. HART
                                                            yana@kazlg.com
23
                                                          Attorney for Plaintiff
24                                                       ANTHONY SIMPSON
25
26
27
28
                                              - 10 -
                                            COMPLAINT
